Mark Frankel
Backenroth Frankel & Krinsky, LLP
800 Third Avenue, Floor 11
New York, New York 10022
(212) 593-1100

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------x
In re                                                                   Chapter 11

         27 Putnam LP, et al,1                                          Case No. 19-13412 (MKV)
                                                                        Jointly Administered
                                    Debtor.                             LOCAL RULE AFFIDAVIT

----------------------------------------------------------x
STATE OF NEW YORK                   )
                                    ) ss:
COUNTY OF NEW YORK )

                  Evita Lucenko, as authorized signatory of Clinton Hill GP LLC, as general partner

of 27 Putnam Ave LP (“27 Putnam”), 423 Grand Ave LP (“423 Grand”), 429 Grand Ave LP (“429

Grand”), and 90 Downing St LP, each a Delaware limited partnership, (“90 Downing,” with 27

Putnam, 423 Grand, 429 Grand and 90 Downing, the “Debtors” and each a “Debtor”) deposes and

says under penalty of perjury, as follows:

                  1.       I am submitting this affidavit under the local rules of this Court in support

of each Debtor’s chapter 11 filing.

                  2.       On October 25 2019, each of the Debtors filed a Chapter 11 petition under

Title 11 of the United States Code, 11 U.S.C. 101 et seq. (the “Bankruptcy Code”).

                  3.       Each Debtor owns an adjacent apartment building in the Clinton Hill

neighborhood of Brooklyn, as follows: 27 Putnam owns the property located at 27-29 Putnam



1
 The Debtors in these chapter 11 cases and the last four digits of each Debtor's taxpayer identification number are as
follows: 27 Putnam LP (7503); 90 Downing St LP (7503); 423 Grand Ave LP (7503); and 429 Grand Ave LP (7503).
Avenue, 423 Grand owns the property located at 423-427 Grand Avenue, 429 Grand owns the

property located at 429-435 Grand Avenue, and 90 Downing owns the property located at 88-100

Downing Street (collectively, the “Properties”).

                                         BACKGROUND

                4.       Under prior management, the Properties were mismanaged. Many tenants

felt they had been wronged by management, and so they formed a tenants association (“Tenants

Association”) and brought suit, and the Office of the New York Attorney General (“OAG”)

launched an investigation into questionable management conduct and practices.

                5.       While the Debtors and the Properties were under that cloud, DS-CREF3

Clinton Mezz Note Buyer LLC (“Mezz”) acquired the mezzanine debt encumbering the equity

interests held in the Debtors. By consensual agreement with the equity interests, in lieu of

enforcing remedies under its mezzanine debt, an affiliate of Mezz, Clinton Hill Mezz Borrower

Lender GP LLC (“New Owner GP”), was admitted as the sole, non-economic general partner of

Clinton Hill Mezz Borrower LP, which is the sole owner of the equity interests in Debtors.

                6.       New Owner GP entered into negotiations with the OAG which led to the

execution and delivery of that certain Assurance of Discontinuance, dated as of September 19,

2019, by and among the Debtors and Letitia James, Attorney General of the State of New York

(the “OAG Assurance”). New Owner GP and the other respondents did not admit or deny the

Findings in the AOG Assurance, but agreed to remedial action. The Debtors filed these cases to

implement the settlement, resolve all other claims not included the OAG Assurance, including the

tenant association claims, and then to sell the Properties under a Chapter 11 Plan to fund

distributions to all parties.

                                                   2
                7.     The history and resolution of the Debtors’ problems was written into the

OAG Assurance, and summarized below:

Debtors’ Entry into the New York Real Estate Market

                8.     In 2015, East Coast Multi Investor Group, LLC, as general partner

(“ECMIG”), formed a joint venture limited partnership with RECAP Clinton Hill Investment,

L.P., as a limited partner, and certain other limited partners, to purchase multifamily rental

properties in Brooklyn.

                9.     On or about April 2015, that joint venture purchased the Properties for a

combined price of $38 million. The Properties are adjacent pre-World War II residential

apartment buildings. Following the purchase, Coastline Apartment Investors, LLC, an affiliate of

ECMIG, managed the Properties (“Prior Management”).

                10.    Prior Management’s plan was to create vacancies in the portfolio’s rent

stabilized apartments, renovate the apartments, and then lease up new tenants at a higher annual

rent. Since their financing was short term, they had to vacate apartments quickly so they could

refinance or sell.

                11.    The Properties are participants in affordable housing incentive programs—

the J-51 real property tax exemptions and abatements program (“J-51”) and the federal HOME

Investment Partnership Program (“HOME Program”), both administered in the City of New York

by the New York City Department of Housing Preservation and Development (“HPD”).

                12.    The Properties’ 128 units receive the J-51 tax abatements. J-51 is a tax

exemption and abatement that property owners receive from the City of New York by providing

owners with an abatement and/or exemption of real property taxes ranging from six to thirty-four

                                                  3
years in exchange for renovating dwellings. The law requires that buildings which receive J-51

tax benefits be subject to rent stabilization for the life of their tax benefit. Here, the J-51

exemption benefits are not set to expire until the end of the taxable year, June 30, 2033. Thus, all

units, even those reaching the rent threshold for deregulation under the Rent Stabilization Code,

will remain stabilized until at least 2033.

                13.     In addition, 52 apartments in the Properties were designated federal HOME

Program units. Tenants residing in such units must have incomes that are no more than 60% of

the HUD-adjusted median family income for the area. In exchange for agreeing to abide by the

HOME Program requirements, property owners are offered low interest, long-term loans (funded

through federal Community Development Block Grants) to perform major capital improvements

to the apartment buildings. The HOME Program’s regulatory restrictions expired January 31,

2019, but are subject to retroactive re-implementation by the agency administering the program.

The Tenants’ Complaints

                14.     The Tenants Association complained to various City and State agencies,

including the OAG, alleging that the Debtors were: making unlawful tenant “buyout” offers;

unlawfully entering tenants’ apartments; making excessive noise and dust during renovations;

interrupting water, heat and sewer services; commencing aggressive and frivolous eviction

proceedings against tenants; failing to resolve open HPD violations relating to repairs; creating

conditions that were unsafe and unlawful resulting from renovations/construction; and, breaching

the terms of the HOME Program and J-51 program. The tenants contended that the pattern of

harassment was designed to remove them from the buildings so as to and then allow the owners to

renovate and increase rents.


                                                    4
               15.    The Tenants Association sued in November 2016 captioned Grand Putnam

Tenants Ass’n v. Coastline Apartment Investors, et al., Index No. 6531/2016 (Kings Co. Sup.

Court).

The OAG’s Investigation

               16.    On March 17, 2017, the OAG issued investigatory subpoenas to Coastline

Apartment Investors, LLC, Coastline Apartment Investors II, LLC, and non-party Coastline

Apartment Investors Sterling.

               17.    The OAG concluded its investigation and reached its findings by entering

into the OAG Assurance. The parties have been complying with its terms.

OAG Findings and Settlement

               18.    The Debtors and New Owner GP (collectively, “Respondents”) did not

admit nor deny the OAG’s findings, but agreed to remedial action.

               19.    Respondents agreed to a general injunction not to violate the Housing

Maintenance Code, the New York City Rent Stabilization Code, or the New York Executive Law.

               20.    Respondents agreed further to apply to DHCR under 9 NYCRR § 2522.6

(and any DHCR policies and procedures) to determine the legal regulated rent for certain

apartments listed in the Assurance, to adjust the rents as ordered by DHCR and to refund all

overcharges. Respondents must also provide written notice to each tenant of record residing in the

IAI Units of the DHCR proceedings.

               21.    On open violations under the New York City Housing Maintenance Code

(“HMC”), Respondents agreed to perform the work necessary to rectify the condition which led to

the issuance of the violations and to request a dismissal inspection with HPD.
                                                 5
                22.     Respondents also agreed to preserve certain tenants’ preferential rents for

the entirety of their tenancies.

                23.     The Assurance provides further that such relief survives the sale of the

Properties and shall be included in any Bankruptcy plan, confirmation order, contract of sale/deed

transfer or sale order filed in a bankruptcy proceeding.

                24.     For monetary relief, the Respondents agreed to provide each current tenant

in the Properties whose tenancy commenced on or before January 1, 2017, and who maintained

continuous residence in the unit, a rent credit of $6,500.00 to be applied to future or past rent as

that tenant directs.

                                   CHAPTER 11 ADMINISTRATION

                25.     The schedule of the 20 largest unsecured creditors is attached to each

petition.

                26.     The schedule of secured creditors is attached to each petition.

                27.     CREF3 Clinton Mortgage Note Buyer LLC, an affiliate of Mezz and New

Owner GP, holds the first mortgage on each Property, which is a “spreader” against all properties,

as follows:




                                                   6
 Debtor                   Property                               Value              Mortgage
 27 Putnam Ave LP         27-29 Putnam Avenue                    $5,560,000         $29,312,995
 423 Grand Ave LP         423-427 Grand Avenue                   $10,906,000        $29,312,995
 429 Grand Ave LP         429-435 Grand Avenue                   $8,062,000         $29,312,995
 90 Downing St LP         88-100 Downing Street                  $10,842,000        $29,312,995



               28.     Delshah Management, LLC, another affiliate of Mezz and New Owner GP,

will manage the Properties post-petition until they are sold. The Debtors jointly employ a

Superintendent and 2 Porters. Except for the management fee to be paid to Delshah Management

LLC, no insiders shall be compensated for their services during this case.

               29.     Non-insider general unsecured debt against the Debtors totals $29,580 for

27 Putnam, $41,779 for 423 Grand, $34,698 for 429 Grand and $41,948 for 90 Downing

               30.     The Debtors shall apply to use cash collateral to maintain the Property and

pay debt service. Given the Debtors’ obligations under the OAG Assurance, the Debtors

anticipate moving for debtor in possession financing.

               31.     Once the Properties have been stabilized as required under the AOG

Assurance, and third-party claims identified, the Debtors’ goal is to sell the Properties under a

Chapter 11 Plan, pay all parties in full with interest, and make a distribution to equity interests as

well.

Dated: New York, New York
       November 8, 2019
                                               s/Evita Lucenko, as authorized signatory of Clinton
                                               Hill GP LLC, as general partner




                                                   7
